*318ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.
PER CURIAM:
On April 1, 2002 the Supreme Court of the United States granted certiorari in this matter, and simultaneously filed an opinion reversing the judgment of this court and remanded for further proceedings not inconsistent with its opinion. See Sao Paulo, State of the Federative Republic of Brazil v. American Tobacco Co., 535 U.S. 229, 122 S.Ct. 1290, 152 L.Ed.2d 346 (2002). In accordance with that opinion, in which the Supreme Court concluded that a reasonable person apprised of the facts would not believe that the district judge had any interest or bias, id. at-, 122 S.Ct. at 1292, the district court’s order denying recusal is
AFFIRMED.